This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-1304

                          James Fletcher Cameron, petitioner,
                                      Appellant,

                                          vs.

                            Commissioner of Public Safety,
                                   Respondent.

                                  Filed June 8, 2015
                                      Affirmed
                                  Bjorkman, Judge


                             Stearns County District Court
                               File No. 73-CV-13-6011

Greg A. Engel, St. Cloud, Minnesota (for appellant)

Lori Swanson, Attorney General, Jeffrey S. Bilcik, Assistant Attorney General, St. Paul,
Minnesota (for respondent)

      Considered and decided by Reyes, Presiding Judge; Hudson, Judge; and

Bjorkman, Judge.

                        UNPUBLISHED OPINION

BJORKMAN, Judge

      Appellant challenges the revocation of his driver’s license, arguing that the

evidence of his alcohol concentration should have been suppressed because the stop of
his vehicle was not justified by reasonable suspicion of criminal activity and there was no

probable cause to arrest him for driving while impaired. We affirm.

                                         FACTS

       At 1:30 a.m. on June 23, 2013, Cold Spring Police Sergeant Chris Boucher was on

patrol in St. Augusta as an annual town festival was drawing to an end. Sergeant

Boucher saw a vehicle driven by appellant James Cameron exit a parking lot in front of

him and initiated his squad-car video camera. Immediately after turning into the road, the

vehicle drifted to the centerline and then back toward the fog-line. Sergeant Boucher

followed the vehicle for almost a mile and observed it weave within its lane several more

times. Sergeant Boucher also saw the vehicle drift to the right and then come close to a

concrete median as it turned left onto an entrance ramp to Interstate 94.         Sergeant

Boucher stopped the vehicle before it entered the highway.

       Cameron was slow to acknowledge Sergeant Boucher’s presence, but when he did

roll down his window, Sergeant Boucher immediately detected an “overwhelming” odor

of alcohol. Sergeant Boucher noticed that Cameron’s speech was slurred, his eyes were

bloodshot and watery, and his pupils were dilated. Cameron admitted that he had been

drinking since 10:00 p.m. Cameron refused to perform field sobriety tests. Sergeant

Boucher did not separately ask him to take a preliminary breath test. Sergeant Boucher

arrested Cameron, and a subsequent breath test revealed an alcohol concentration of .19.

Cameron was charged with driving while impaired (DWI), and respondent Minnesota

Commissioner of Public Safety revoked his driving privileges.




                                            2
         Cameron petitioned for judicial review, arguing that drifting within his lane did

not provide reasonable suspicion for the stop and that there was no probable cause to

arrest him for DWI based on the totality of the circumstances. At the implied-consent

hearing, Sergeant Boucher testified about his observations and that, based on his

experience, Cameron’s driving conduct was consistent with impairment.

         In sustaining the license revocation, the district court found that Cameron’s

vehicle “almost turn[ed] into the opposite lane of traffic when it exited the parking lot”

and “[his] vehicle was not traveling in a straight line but moving from side to side within

his lane of traffic for almost a mile . . . coming into contact or near contact with the

centerline on several occasions.” And the district court concluded that the “totality of the

circumstances, combined with Sergeant Boucher’s experience and judgment” established

probable cause to arrest Cameron for DWI.

         In the criminal DWI proceeding, a different district court judge made contrary

findings and suppressed the alcohol-concentration evidence. Cameron moved to vacate

the revocation order. The district court denied the motion, concluding that it was not

bound by a ruling in a separate criminal proceeding and that Cameron otherwise failed to

present any new evidence showing the license revocation was in error. Cameron appeals

the revocation of his license.1




1
    Cameron does not challenge the denial of his motion to vacate.

                                              3
                                     DECISION

I.     The stop of Cameron’s vehicle was supported by reasonable suspicion that
       Cameron was driving while impaired.

       Law enforcement must have a reasonable, articulable suspicion of criminal

activity to conduct a brief investigatory stop of a vehicle. State v. Richardson, 622
N.W.2d 823, 825 (Minn. 2001). An officer’s observation of a traffic violation, no matter

how insignificant, generally “forms the requisite particularized and objective basis for

conducting a traffic stop.” State v. Anderson, 683 N.W.2d 818, 823 (Minn. 2004). And

Minnesota appellate courts have consistently held that swerving or weaving within the

lane of travel is a sufficient basis to stop a vehicle. See, e.g., State v. Kvam, 336 N.W.2d
525, 528 (Minn. 1983) (stating that officer who observes a driver weaving within his lane

in an erratic manner is justified in stopping the driver to investigate); State v. Dalos, 635
N.W.2d 94, 96 (Minn. App. 2001) (holding that continuous weaving within the lane for

one-half mile provides reasonable suspicion of criminal activity). But a single, isolated

swerve, State v. Brechler, 412 N.W.2d 367, 369 (Minn. App. 1987), or “subtle” weaving

alone is insufficient. Warrick v. Comm’r of Pub. Safety, 374 N.W.2d 585, 585-86 (Minn.

App. 1985). When examining the validity of a stop, courts consider the totality of the

circumstances and recognize that law-enforcement officers are permitted to make

inferences that would be beyond the competence of an untrained person. Kvam, 336
N.W.2d at 528.

       We review a district court’s determination that there was reasonable suspicion to

justify a stop de novo. State v. Britton, 604 N.W.2d 84, 87 (Minn. 2000). But we review



                                             4
the district court’s findings of fact for clear error, giving weight to the inferences drawn

from those facts. State v. Lee, 585 N.W.2d 378, 383 (Minn. 1998). Findings of fact are

clearly erroneous when they are “manifestly contrary to the weight of the evidence or not

reasonably supported by the evidence as a whole.” Schulz v. Comm’r of Pub. Safety, 760
N.W.2d 331, 333 (Minn. App. 2009) (quotation omitted), review denied (Minn. Apr. 21,

2009).

         Cameron first challenges the district court’s findings that his vehicle almost turned

into the wrong lane when it exited the parking lot and came into “contact or near contact”

with the centerline several times while drifting within its lane. Cameron argues that the

squad-car video does not support these findings and calls Sergeant Boucher’s testimony

into question. We begin our analysis by observing that the existence of a video recording

does not change our role as an appellate court. The fact-finder—here, the district court—

weighs the evidence, judges the credibility of witnesses, and draws reasonable inferences

from the facts. We determine whether the evidence supports the factual findings. On

balance, we conclude that it does in this case.

         Turning to the challenged findings, we agree with Cameron that the squad-car

video does not support the district court’s finding that Cameron almost turned into the

wrong lane of traffic when he exited the parking lot.          But the video and Sergeant

Boucher’s testimony both support the district court’s findings that Cameron’s vehicle

came into “near contact” with the centerline several times and weaved within its lane

prior to the stop.




                                               5
       Sergeant Boucher testified that he followed Cameron’s vehicle for a mile and saw

it weaving within its lane on several occasions. He stated that when Cameron’s vehicle

turned in front of him out of the parking lot it “drifted towards the center line” and then

“almost immediately, drifted to the fog line.” He also described how the vehicle “drifted

to the right” as it entered the left turn lane and then “got extremely close . . . to the

concrete barrier” just before executing the left turn onto the freeway entrance ramp.

More generally, Sergeant Boucher testified that it seemed as though “whoever was

driving [the] vehicle was fighting the vehicle” and “[i]t would drift one direction, only to

come back towards the other direction.”

       The squad-car video likewise shows Cameron’s vehicle drifting within his lane at

least four times.   Some instances are more pronounced than others, such as when

Cameron first turns out of the parking lot, and later when his vehicle drifts close to the

concrete median before turning onto the I-94 entrance ramp. The quality of the recording

makes it difficult to ascertain whether Cameron’s vehicle actually touched the centerline.

But it appears to have at least come close to doing so several times. We have repeatedly

recognized that an experienced officer is more attuned to suspicious driving conduct and

deference should be afforded to this training and expertise. See Richardson, 622 N.W.2d

at 825 (acknowledging that trained law-enforcement officers are permitted to make

inferences and deductions that would be beyond competence of untrained person). It is

undeniable that Sergeant Boucher was in the best position to observe and draw inferences

from Cameron’s driving conduct. On this record, we conclude that there was sufficient

evidence to support the district court’s findings that Cameron’s vehicle weaved within its


                                             6
lane several times over the course of a mile, at times coming close to touching the

centerline.

       Cameron next asserts that the totality of the circumstances does not justify the stop

of his vehicle. We disagree. As noted above, weaving within one’s lane of traffic can

provide reasonable suspicion for a stop. Dalos, 635 N.W.2d at 96. And while there may

be possible innocent explanations for this driving conduct, this does not mean it cannot

serve as a basis to suspect criminal activity. State v. Pike, 551 N.W.2d 919, 921 (Minn.

1996) (holding that an actual traffic violation is not necessary to justify a stop); State v.

Johnson, 444 N.W.2d 824, 826 (Minn. 1989) (“[I]nnocent activity might justify the

suspicion of criminal activity.”). Sergeant Boucher explained that Cameron’s driving

conduct seemed “unusual” and was consistent with impaired driving he has observed in

the past.     Indeed, Sergeant Boucher’s ability to articulate why the specific driving

behavior he saw led him to suspect impaired driving demonstrates that the stop was based

on more than “mere whim.” Cf. State v. Johnson, 257 N.W.2d 308, 309 (Minn. 1977)

(quotation omitted).

       Other circumstances also support the validity of the stop. The stop occurred

around 1:30 a.m.—a time at which it is reasonable to suspect that unusual driving

conduct results from impairment. See, e.g., State v. Engholm, 290 N.W.2d 780, 784

(Minn. 1980) (stating stop was valid based on vehicle traveling at exceptionally slow

speed and weaving within its lane shortly after local bars had closed).           Moreover,

Sergeant Boucher initiated the stop in the area where a town festival was ending.

Cameron’s presence in the area of this well-attended festival supports the reasonable


                                             7
inference that any unusual driving behavior was due to impairment from alcohol

consumption at the event.

      In sum, we acknowledge that this is a close case. But reasonable suspicion is a

minimal standard. State v. Timberlake, 744 N.W.2d 390, 393 (Minn. 2008). The video

evidence depicts Cameron’s vehicle drifting within its lane multiple times. Sergeant

Boucher’s observations and testimony that in his experience such conduct is consistent

with impaired driving, support a reasonable suspicion of illegal driving conduct.

Accordingly, we discern no error in the district court’s determination that there was

reasonable suspicion to stop Cameron.

II.   There was probable cause to arrest Cameron for DWI.

      The determination of probable cause is a mixed question of law and fact. State v.

Kier, 678 N.W.2d 672, 678 (Minn. App. 2004), review denied (Minn. June 15, 2004).

We review a district court’s findings of fact for clear error and its legal conclusion

de novo. State v. Horner, 617 N.W.2d 789, 795 (Minn. 2000). “The test of probable

cause to arrest is whether the objective facts are such that under the circumstances a

person of ordinary care and prudence [would] entertain an honest and strong suspicion

that a crime has been committed.” State v. Wynne, 552 N.W.2d 218, 221 (Minn. 1996)

(alteration in original) (quotation omitted). Recognized indicia of impairment include an

odor of alcohol, bloodshot and watery eyes, slurred speech, and an uncooperative

attitude. Kier, 678 N.W.2d at 678.

      Cameron argues that there was not probable cause to arrest him for DWI, pointing

to two inconsistencies between Sergeant Boucher’s testimony and the squad-car video.


                                           8
First, Sergeant Boucher testified that he had to knock on the car window to get

Cameron’s attention, but the video shows that Sergeant Boucher never knocked on the

window. Second, Cameron contends the squad-car video discredits Sergeant Boucher’s

testimony that Cameron was unsteady on his feet once he exited his vehicle. We are not

persuaded.

      The existence of these limited inconsistencies does not alter the fact that the

evidence of Cameron’s impairment is overwhelming. Sergeant Boucher testified that

Cameron displayed many indicia of intoxication, including his slow response to the

officer’s approach and initial refusal to roll down his window or turn off his stereo; his

difficulty rolling down the window and producing his insurance card; the overwhelming

odor of alcohol from Cameron and the vehicle; and his slurred speech, bloodshot and

watery eyes, and dilated pupils. And Cameron admitted that he had been drinking since

10:00 p.m. Many of these indicia of intoxication could not be captured by the squad-car

video. In relying on Sergeant Boucher’s testimony regarding these details, the district

court implicitly found this testimony credible.         We defer to such credibility

determinations. State v. Klamar, 823 N.W.2d 687, 691 (Minn. App. 2012).

      Alternatively, Cameron asserts that he was improperly arrested for failing to

perform field sobriety tests, including a preliminary breath test. We disagree. First,

Cameron’s outward manifestations of intoxication provided a sufficient objective basis to

arrest him. See Holtz v. Comm’r of Pub. Safety, 340 N.W.2d 363, 365 (Minn. App. 1983)

(stating an officer needs only one objective indication of intoxication to constitute

probable cause to believe a person is under the influence). Second, nothing in the record


                                            9
indicates that Cameron was arrested for refusing a field sobriety or preliminary breath

test. Rather, Sergeant Boucher testified that he arrested Cameron because he believed he

was impaired. Based on our careful review of the record, we conclude that there was

probable cause to arrest Cameron for DWI.

      Affirmed.




                                            10